Title: To Alexander Hamilton from William Jackson, 7 August 1797
From: Jackson, William
To: Hamilton, Alexander


Philadelphia, August 7. 1797
Dear Hamilton,
I have informed Mr. Dawson, who called on me yesterday, on the part of Mr. Monroe, that, as you had expressly told Mr. M in one of your letters, that you thought the motives of his conduct towards you had been “malignant and dishonorable,” I had advised you against throwing the affair into a more formal challenge, it resting, in my opinion, with Mr. Monroe either to submit to, or to resent these expressions.
I am always   Your faithful affectionate friend
W Jackson
This letter has been shewn to Mr. Dawson.

W. J.
